Citation Nr: 1213618	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-31 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and Mrs. P. 


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1977 to August 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the Veteran's file.

In January 2012, the Board sought an advisory opinion from the Veterans Health Administration (VHA) on the question of whether the Veteran's currently diagnosed obstructive sleep apnea was related to sleep problems noted in service or was otherwise incurred in service.  The opinion was received in April 2012 and it was fully favorable to the Veteran.  Therefore, there was no reason to further delay a decision to obtain additional evidence or argument from the Veteran or his representative.  


FINDING OF FACT

Obstructive sleep apnea had onset in service.


CONCLUSION OF LAW

Obstructive sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110 and 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

As the claim is granted, VCAA compliance need not be addressed. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  




Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

The service treatment records contain no complaint or finding of obstructive sleep apnea.  On the medical history questionnaire for retirement in May 2006, the Veteran indicated that he was having difficulty sleeping and that he intended to seek VA benefits for the problem.




In August 2006, medical records show that the Veteran complained of difficulty maintaining a standard sleep cycle.  It was noted that the Veteran's work as a Foreign Service liaison officer involved a great deal of international travel and an erratic sleep schedule.  The Veteran stated that he lacked restful sleep and that his wife often woke him, because he snored.  A sleep study was not done. 

On VA examination in March 2007, the Veteran reported difficulty breathing due to chronic sinusitis and a deviated nasal septum and difficulty falling and staying asleep.  The examiner noted that the Veteran had been advised by a physician that this was due to the aging process and that he had no neurological, physical or psychiatric problems had been found related to his sleep problems.  No sleep study was performed.

In a statement in July 2008, the Veteran stated that he had mentioned sleep difficulties on his retirement medical questionnaire, including snoring and excessive fatigue during the day.  At that time he requested a sleep evaluation to determine if he had sleep apnea.  

In November 2008, the Veteran was seen for a sleep study based on complaints by his wife that he snored badly and that he stopped breathing during the night.  The findings were equivocal with no evidence of sleep apnea.  A trial of an auto CPAP was recommended and the Veteran was offered a chance for a repeat study.  

On the second sleep study in December 2008, the diagnosis was obstructive sleep apnea.

In a statement in March 2009, the Veteran's spouse stated that in May 2004 she had first noticed that the Veteran snored excessively and he stopped breathing at night, which progressively worsened.





In July 2011, the Veteran testified that he had noticed problems sleeping while on active duty, particularly in his last job as an attaché in Poland, where he worked 18 hour days with no set schedule.  He stated that he had trouble sleeping and was tired during the day, but he had attributed it to the nature of the job.  He testified that just prior to entering terminal leave status, he told a flight surgeon about his sleep problems and the surgeon indicated a sleep study would be performed, but the Veteran relocated and he was unable to obtain a proper medical review.

The Veteran's spouse testified that after the first year of the Veteran's assignment in Poland she had noticed that he was having sleep problems, which prevented her from sleeping, and that she would wake him up or move him to stop his snoring and she noticed that he was gagging or choking in his sleep.  

In January 2012, the Board sought an expert medical opinion from a VHA physician regarding whether the currently diagnosed obstructive sleep apnea, first diagnosed in 2008, was related to the Veteran's sleep problems in service in 2004.  After a review of the Veteran's file and medical history, the VHA expert expressed the opinion that based on the complaints of sleep disturbance in service and the diagnosis of sleep apnea after a sleep study in 2008, the Veteran's current obstructive sleep apnea more likely than not was related to his sleep problems beginning in 2004.

Although there is no record of treatment or diagnosis of obstructive sleep apnea in service, the Veteran did refer to sleep problems on his retirement medical history questionnaire.  Also, the circumstances of the Veteran's final military posting as a diplomatic attaché and his terminal leave status thereafter support his explanation for the lack of medical documentation of the symptoms immediately after service.  And in testimony, the Veteran and his spouse described the Veteran's symptoms in service, including snoring and daytime fatigue.  





The Veteran and his spouse are competent to describe symptoms they observed, even though there is no documentation in the service treatment records.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge). 

The Board finds that the Veteran is competent and his testimony is credible as is the testimony of his spouse, regarding the Veteran's sleep problems in service.  With evidence of a current disability, obstructive sleep apnea, competent and credible evidence of symptoms in service, and a medical opinion that there is a relationship between the current disability and symptoms experienced in service, as expressed by the VHA expert, all the elements of service connection have been met and service connection is established.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the Veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the Veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).


ORDER

Service connection for obstructive sleep apnea is granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


